DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7, 10, and 15 are objected to because of the following informalities:  
“a lateral edge” in claim 1, lines 7 and 10; claim 2, lines 3, 4, and 5; claim 3, lines 3 and 5; should be amended to recite --one of the lateral edges--
“a notch” in claim 2, line 3; claim 4, line 3; claim 5, line 3 should be amended to recite --the at least one notch--
“a strap” in claim 4, line 4, claim 5, line 4; claim 6, line 3; claim 7, line 3 should be amended to recite --one of the straps--
“a concave curvature” in claim 5, lines 2-3 should be amended to recite --the concave curvature--
“a shaped recess” in claim 7, line 2 should be amended to recite --the shaped recess--
“an amount” in claim 10, line 1 should be amended to recite --the amount--
“a wrapped position” in claim 15, line 21 should be amended to recite --the wrapped position--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim recites the limitation “the central seam” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution and examination, claim 13 is interpreted to be dependent on claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw et al. US 2005/0192524 A1 (first embodiment) in view of Varga et al. US 2014/0276253 A1.
Regarding claim 1, Lipshaw discloses a compression garment 1 that is to be wrapped around a limb of a user (fig. 1 and [0019]), the compression garment 1 comprising: a central main portion 10 including a plurality of longitudinal outer edges (fig. 1, the central region 10 having a leftmost longitudinal edge with straps 15, and a rightmost longitudinal edge with straps 15); a plurality of straps 15 that extend laterally from perpendicular longitudinal outer edges of the central main portion 10 (fig. 1, the straps 15 extend laterally and perpendicular from the right and left longitudinal outer edges), each of the plurality of straps 15 having opposite lateral edges 35/40 (fig. 1 and [0055]); whereby when the compression garment 1 is in a wrapped position, lateral edges 35/40 of adjacent straps 15 overlap (fig. 1 and [0060], the variation in the space between bands generate different amounts of overlap; as can be seen in fig. 1 the gaps between the bands 15 are smaller than the thickness of the bands themselves, thus there would be overlap when the compression garment 1 is wrapped around the limb).
Lipshaw is silent on at least one notch where a lateral edge of one of the straps meets one of the longitudinal outer edges of the central main portion; such that lateral edges of the straps extends from the at least one notch.
However, Varga teaches an analogous compression garment 100 (fig. 2 and [0007]) comprising at least one notch where a lateral edge of one of the straps 126-140 meets one of the longitudinal outer edges of the central main portion 112 (fig. 2 and [0047], flaps 126-140 extend from central portion 112; as seen in fig. 2, there are circular notches between each flap where they attach to the central portion 112); such that lateral edges of the straps 126-140 extends from the at least one notch (fig. 2, the lateral edges of each strap 126-140 extends from the circular notches); thus, in the combined device of Lipshaw in view of Varga, when the compression garment of Lipshaw is in a wrapped position, lateral edges of adjacent straps including a lateral edge of the strap that extends from the at least one notch (as taught by Varga) overlap.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the compression garment of Lipshaw with at least one notch where a lateral edge of one of the straps meets one of the longitudinal outer edges of the central main portion; such that lateral edges of the straps extends from the at least one notch, as taught by Varga, to reduce bunching when overlapping.
Regarding claim 2, Lipshaw in view of Varga discloses the claimed invention as discussed above.
Lipshaw is silent on the at least one notch comprising a plurality of notches, wherein: a notch being provided where a lateral edge of one of the straps meets one of the longitudinal outer edges of the central main portion, wherever a lateral edge of one of the straps that extends from one of the notches overlaps a lateral edge of an adjacent strap that extends from another one of the notches when the compression garment is in the wrapped position.
However, Varga further teaches the at least one notch comprising a plurality of notches (fig. 2), wherein: a notch being provided where a lateral edge of one of the straps 126-140 meets one of the longitudinal outer edges of the central main portion 112 (fig. 2), wherever a lateral edge of one of the straps that extends from one of the notches overlaps a lateral edge of an adjacent strap that extends from another one of the notches when the compression garment is in the wrapped position (in the combined device of Lipshaw in view of Varga, the lateral edges of the straps that extend from the notches overlap each other when the compression garment is in the wrapped position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one notch of Lipshaw in view of Varga to comprise a plurality of notches, wherein: a notch being provided where a lateral edge of one of the straps meets one of the longitudinal outer edges of the central main portion, wherever a lateral edge of one of the straps that extends from one of the notches overlaps a lateral edge of an adjacent strap that extends from another one of the notches when the compression garment is in the wrapped position, as taught by Varga, to reduce bunching when overlapping.
Regarding claim 3, Lipshaw in view of Varga discloses the claimed invention as discussed above.
Lipshaw is silent on the at least one notch comprising a plurality of notches, wherein: each notch is provided where a lateral edge of one of the straps meets one of the longitudinal outer edges of the central main portion, and each notch receives an opposing straight portion of a lateral edge of an adjacent strap when the compression garment is in the wrapped position.
However, Varga further teaches the at least one notch comprising a plurality of notches (fig. 2), wherein: each notch is provided where a lateral edge of one of the straps 126-140 meets one of the longitudinal outer edges of the central main portion 112 (fig. 2), and each notch receives an opposing straight portion of a lateral edge of an adjacent strap when the compression garment is in the wrapped position (in the combined device of Lipshaw in view of Varga, since Lipshaw’s straps overlap in a way such that the corners where the strap meets the central main portion receive a straight portion of a lateral edge of an adjacent strap when wrapped, the corners modified to be notches would receive these straight portions of the edges).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one notch of Lipshaw in view of Varga to comprise a plurality of notches, wherein: each notch is provided where a lateral edge of one of the straps meets one of the longitudinal outer edges of the central main portion, and each notch receives an opposing straight portion of a lateral edge of an adjacent strap when the compression garment is in the wrapped position, as taught by Varga, to reduce bunching when overlapping.
Regarding claim 6, Lipshaw in view of Varga discloses the claimed invention as discussed above.
Lipshaw is silent on the at least one notch comprising a shaped recess formed extending into the central main portion where a strap extends from the central main portion.
However, Varga further teaches the at least one notch comprising a shaped recess formed extending into the central main portion 112 where a strap 126-140 extends from the central main portion 112 (fig. 2, the notches being a circular shape recessed into the central main portion 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one notch of Lipshaw in view of Varga to be a shaped recess formed extending into the central main portion where a strap extends from the central main portion, as taught by Varga, to reduce bunching when overlapping.
Regarding claim 7, Lipshaw in view of Varga discloses the claimed invention as discussed above.
Lipshaw is silent on the at least one notch comprising a plurality of notches, wherein each notch comprises a shaped recess formed extending into the central main portion adjacent to where a strap extends from the central main portion.
However, Varga further teaches the at least one notch comprising a plurality of notches, wherein each notch comprises a shaped recess formed extending into the central main portion 112 adjacent to where a strap 126-140 extends from the central main portion 112 (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one notch of Lipshaw in view of Varga to comprise a plurality of notches, wherein each notch comprises a shaped recess formed extending into the central main portion adjacent to where a strap extends from the central main portion, as taught by Varga, to reduce bunching when overlapping.
Regarding claim 8, Lipshaw in view of Varga discloses the claimed invention as discussed above.
Lipshaw is silent on the plurality of notches comprising at least two notches configured as rounded indentations that extend into the central main portion.
However, Varga further teaches the plurality of notches comprising at least two notches configured as rounded indentations that extend into the central main portion 112 (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the plurality of notches of Lipshaw in view of Varga to comprise at least two notches configured as rounded indentations that extend into the central main portion, as taught by Varga, to reduce bunching when overlapping.
Regarding claim 14, Lipshaw in view of Varga discloses the claimed invention as discussed above.
Lipshaw further discloses the compression garment 1 being formed as a seamless unitary component including the central main portion 10 and the plurality of straps 15 (fig. 1).
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw et al. US 2005/0192524 A1 (first embodiment) in view of Varga et al. US 2014/0276253 A1 further in view of Lipshaw et al. US 2005/0192524 A1 (second embodiment).
Regarding claim 4, Lipshaw (first embodiment) in view of Varga discloses the claimed invention as discussed above.
Varga further teaches a notch being provided where a strap 126-140 extends from the central main portion 112 (fig. 2).
Lipshaw (first embodiment) in view of Varga is silent on at least one of the plurality of longitudinal outer edges of the central main portion comprising a concave curvature extending between straps, and the notch being provided within the concave curvature.
However, Lipshaw (second embodiment) teaches at least one of the plurality of longitudinal outer edges of the central main portion comprising a concave curvature extending between straps 15 (fig. 12, the space between the straps 15 featuring a concave curvature), and the notch being provided within the concave curvature (in the combined device of Lipshaw (first embodiment) in view of Varga further in view of Lipshaw (second embodiment), the notches provided by Varga would be provided within the concave curvatures between the straps).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one of the plurality of longitudinal outer edges of the central main portion of Lipshaw (first embodiment) in view of Varga to comprise a concave curvature extending between straps, and the notch being provided within the concave curvature, as taught by Lipshaw (second embodiment), to provide more space in the gaps between the straps to reduce bunching when overlapping.
Regarding claim 5, Lipshaw (first embodiment) in view of Varga further in view of Lipshaw (second embodiment) discloses the claimed invention as discussed above.
Varga further teaches a notch being provided where a strap 126-140 extends from the central main portion 112 (fig. 2).
Lipshaw (first embodiment) in view of Varga is silent on more than one of the plurality of longitudinal outer edges of the central main portion comprising a concave curvature extending between straps, and the notch being provided within each of the concave curvatures.
However, Lipshaw (second embodiment) further teaches more than one of the plurality of longitudinal outer edges of the central main portion comprising a concave curvature extending between straps 15 (fig. 12, the space between multiple of the straps 15 featuring a concave curvature), and the notch being provided within each of the concave curvatures (in the combined device of Lipshaw (first embodiment) in view of Varga further in view of Lipshaw (second embodiment), the notches provided by Varga would be provided within the concave curvatures between the straps).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the more than one of the plurality of longitudinal outer edges of the central main portion of Lipshaw (first embodiment) in view of Varga further in view of Lipshaw (second embodiment) to comprise a concave curvature extending between straps, and the notch being provided within each of the concave curvatures, as taught by Lipshaw (second embodiment), to provide more space in the gaps between the straps to reduce bunching when overlapping.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw et al. US 2005/0192524 A1 (first embodiment) in view of Varga et al. US 2014/0276253 A1 further in view of Hansen US 2015/0094638 A1.
Regarding claim 9, Lipshaw (first embodiment) in view of Varga discloses the claimed invention as discussed above.
Lipshaw (first embodiment) in view of Varga is silent on an amount of overlap of lateral edges of adjacent straps being 1/4 inch or less.
However, Hansen teaches an analogous compression garment 1 (fig. 1), wherein an amount of overlap of lateral edges of adjacent straps 10/11/12 being 1/4 inch or less (figs. 1 and 4 and [0057], overlap between straps may be 0.25 inches).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the straps of Lipshaw (first embodiment) in view of Varga such that an amount of overlap of lateral edges of adjacent straps is 1/4 inch or less, as taught by Hansen, which may be the appropriate amount of overlap for the shape and size of the user’s limb.
Regarding claim 10, Lipshaw (first embodiment) in view of Varga further in view of Hansen discloses the claimed invention as discussed above.
Lipshaw (first embodiment) in view of Varga is silent on an amount of overlap of lateral edges of adjacent straps being between 1/8 inch and 1/4 inch.
However, Hansen teaches an analogous compression garment 1 (fig. 1), wherein an amount of overlap of lateral edges of adjacent straps 10/11/12 being between 1/8 inch and 1/4 inch (figs. 1 and 4 and [0057], overlap between straps may be 0.25 inches).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the straps of Lipshaw (first embodiment) in view of Varga further in view of Hansen such that an amount of overlap of lateral edges of adjacent straps is between 1/8 inch and 1/4 inch, as taught by Hansen, which may be the appropriate amount of overlap for the shape and size of the user’s limb.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw et al. US 2005/0192524 A1 (first embodiment) in view of Varga et al. US 2014/0276253 A1 further in view of Lipshaw et al. US 2005/0192524 A1 (third embodiment).
Regarding claims 11-13, Lipshaw (first embodiment) in view of Varga discloses the claimed invention as discussed above.
Lipshaw (first embodiment) in view of Varga is silent on the compression garment comprising a first half and a second half that are fixed together at a central seam, the central main portion being a region of the compression garment around the central seam not including the straps, wherein the first and second halves are sewn together to configure the central seam as a stitched central seam, wherein the central seam provides a biased curvature to the central main portion, wherein the central main portion is non-flat.
However, Lipshaw (third embodiment) teaches the compression garment 1 comprising a first half and a second half that are fixed together at a central seam 110, the central main portion 10 being a region of the compression garment 1 around the central seam 110 not including the straps 15, wherein the first and second halves are sewn together to configure the central seam 110 as a stitched central seam, wherein the central seam 110 provides a biased curvature to the central main portion 10, wherein the central main portion 10 is non-flat (fig. 10 and [0102], the two parts of central region 10 is stitched together at curved seam 110 to create a shape that accommodates the limb’s shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the compression garment of Lipshaw (first embodiment) in view of Varga to comprise a first half and a second half that are fixed together at a central seam, the central main portion being a region of the compression garment around the central seam not including the straps, wherein the first and second halves are sewn together to configure the central seam as a stitched central seam, wherein the central seam provides a biased curvature to the central main portion, wherein the central main portion is non-flat, as taught by Lipshaw (third embodiment), to better accommodate the limb shape ([0102]).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 includes all of the allowable subject matter as indicated in the parent application 15/580,840 and is allowable for the same reasons as set forth in the allowance of the parent application. No further relevant art that reads on claim 15 has been found in the updated search in the instant application to date.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daneshvar US 5,520,630; Farrow US 2007/0179421 A1; Graham US 8,162,869 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786